DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Allowable Subject Matter
Claims 9, 11 – 16, and 21 – 27 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claim 9 is directed to a board-making method comprising: scoring a paper facing having fibers substantially aligned in a machine direction with a plurality of score lines in the machine direction at first intervals prior to combining the paper facing with any other paper product; embossing a paper medium having fibers substantially aligned in the machine direction with a plurality of flutes having axes aligned in the machine direction at second intervals that are different from the first intervals; and combining the paper facing with the embossed medium (portions of emphasis underlined by the examiner).
	The closest prior art below does not satisfy the claimed requirements for the reasons below:
	Chapman (US 5,508,083 A) discloses embossing paper media having fibers substantially aligned in the machine direction with a plurality of flutes having axes aligned in the machine direction at an interval, and discloses a paper facing having fiber substantially aligned in the machine direction is combined with an embossed medium (e.g. Col. 3, l. 5, to Col. 10, l. 43) but does not specify scoring as claimed.  
	Greenfield (WO 2014/146036 A1) discloses scoring a paper facing such that the score lines are perpendicular to the direction of the flutes or at least cross the direction of the flutes at an angle in order to localize stress (e.g. p. 2, ¶ 1, to p. 12, ¶ 2), i.e. scoring lines does not occur in the machine direction.
	Mori (US 2015/0053349 A1) cuts a combined paper facing and embossed paper medium (e.g. ¶¶ [0006] – [0063]).  If considering cutting and scoring as synonymous, at least in part, this does not meet the claimed requirement for the method to score a paper facing prior to combining.
	Therefore, claim 9 is allowed over the prior art.  Independent claim 21 recites similar features to claim 9 and therefore is allowed for similar reasons.  Claims 11 – 16 and 22 – 27 depend, directly or indirectly, on claim 9 or claim 21, as appropriate.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 11 – 16 and 22 – 27 are allowed for at least the same reasons as claim 9 or claim 21.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783